Judgment, Supreme Court, New York County (Ivan Warner, J.), rendered November 7, 1990, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of imprisonment of 9 to 18 years, unanimously affirmed.
We find that the People disproved the defense of justification beyond a reasonable doubt. Viewing the evidence in the *575light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the record establishes that defendant could not have reasonably believed that the deceased was using or about to use deadly physical force which would have justified defendant’s conduct.
With respect to defendant’s remaining claims, both of which are wholly unpreserved, reversal is not warranted in the interest of justice. The court’s charge on interested witnesses was, on the whole, fair, and made clear that it was up to the jury to determine whether any of the witnesses could be considered "interested” in the outcome of the case. The summation remarks of which defendant now complains were, when read in context, clearly argument, and could not have been misinterpreted as the personal belief of the prosecutor. Concur — Sullivan, J. R, Carro, Kupferman, Kassal and Smith, JJ.